      Case: 1:19-cv-01993-JRA Doc #: 1-2 Filed: 08/29/19 1 of 2. PageID #: 20



                       UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

 EDDIE BROWNLEE                                    )   CASE NO.:
                                                   )
                                 Plaintiff,        )   JUDGE
 v.                                                )
                                                   )   MOTION FOR DELAYED BRIEF
 DAVID YOST                                        )
 OHIO ATTORNEY GENERAL                             )
                                                   )
                                 Defendant.        )
                                                   )


       COMES NOW Eddie Brownlee, by and through the undersigned counsel, and hereby

moves this Honorable for leave to file a delayed brief. In support of the instant application, the

undersigned sets forth the following:

       1.      The undersigned has just recently been engaged to file a Petition for Relief

from a Conviction or Sentence by a Person in State Custody (Petition Under 28 U.S.C. §

2254 for a Writ of Habeas Corpus). After preliminary review, the undersigned has

developed a substantial belief that there are genuine and significant issues entitling the

Petitioner to habeas relief.

       2.      If given 120 days, a conforming brief in support of this petition can be

filed, which lays out the reasons for relief and the grounds thereof effectively.

It is so prayed.
Case: 1:19-cv-01993-JRA Doc #: 1-2 Filed: 08/29/19 2 of 2. PageID #: 21



                                Respectfully submitted,

                                 /s/ Christopher McNeal__________________
                                CHRISTOPHER MCNEAL, ESQ. (0096363)
                                5333 Northfield Road, Suite 300
                                Bedford Heights, Ohio 44146
                                (440 703-0257
                                (216) 472-8759 (facsimile)
                                chris@mcneallegalservices.com

                                Counsel for Eddie Brownlee




                                  2
